Exhibit 10.2

SIERRA HEALTH SERVICES, INC.

1995 NON-EMPLOYEE DIRECTORS' STOCK PLAN

As Amended and Restated April 8, 2003

1. Purpose.

The purpose of this 1995 Non-Employee Directors' Stock Plan (the "Plan") of
Sierra Health Services, Inc. (the "Company") is to advance the interests of the
Company and its stockholders by providing a means to attract and retain highly
qualified persons to serve as non-employee directors of the Company and to
promote ownership by such directors of a greater proprietary interest in the
Company, thereby aligning such directors' interests more closely with the
interests of stockholders of the Company.

2. Definitions

. In addition to terms defined elsewhere in the Plan, the following terms are
defined as set forth below:



(a) "Code" means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code include regulations thereunder and
successor provisions and regulations thereto.

(b) "Change of Control" means a transaction or event in which, after the
effective date of the Plan, (i) the Company shall merge or consolidate with any
other corporation and shall not be the surviving corporation; (ii) the Company
shall transfer all or substantially all of its assets to any other person; or
(iii) any person shall have become the beneficial owner of more than 50% of the
voting power of outstanding voting securities of the Company.

(c) "Deferred Stock" means the credits to a Participant's deferral account under
Section 7, each of which represents the right to receive one share of Stock upon
settlement of the deferral account. Deferral accounts, and Deferred Stock
credited thereto, are maintained solely as bookkeeping entries by the Company
evidencing unfunded obligations of the Company.

(d) "Exchange Act" means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act include rules thereunder and
successor provisions and rules thereto.

(e) "Fair Market Value" of Stock means, as of any given date, the closing sale
price of a share of Stock reported in the table entitled "New York Stock
Exchange Composite Transactions" contained in The Wall Street Journal (or an
equivalent successor table) for such date or, if no such closing price was
reported for such date, for the most recent trading day prior to such date for
which such closing price was reported.

(f) "Option" means the right, granted to a director under Section 6, to purchase
a specified number of shares of Stock at the specified exercise price for a
specified period of time under the Plan. All Options will be non-qualified stock
options.

(g) "Participant" means a director of the Company who is granted an Option or
who receives fees in the form of Stock or defers fees in the form of Deferred
Stock under the Plan.

(h) "Retirement" means a Participant ceasing to serve as a director at or after
reaching age 75, other than due to death.

(i) "Stock" means the Common Stock, $.005 par value, of the Company and such
other securities as may be substituted for Stock or such other securities
pursuant to Section 8.

3. Shares Available Under the Plan

. Subject to adjustment as provided in Section 8, the total number of shares of
Stock reserved and available for issuance or delivery under the Plan is 540,000.
Of these, the 90,000 shares authorized for issuance under the Plan as amended
and restated at May 18, 1998, may be authorized but unissued shares, treasury
shares, or shares acquired in the market for the account of the Participant, and
any shares delivered under the Plan in excess of that 90,000 shall be treasury
shares or shares acquired in the market for the account of the Participant. For
purposes of the Plan, shares that may be purchased upon exercise of an Option or
delivered in settlement of Deferred Stock will not be considered to be available
after such Option has been granted or Deferred Stock credited, except for
purposes of issuance or delivery in connection with such Option or Deferred
Stock; provided, however, that, if an Option expires for any reason without
having been exercised in full, the shares subject to the unexercised portion of
such Option will again be available for issuance or delivery under the Plan.



4. Administration of the Plan

. The Plan will be administered by the Board of Directors of the Company;
provided, however, that any action by the Board relating to the Plan will be
taken only if, in addition to any other required vote, such action is approved
by the affirmative vote of a majority of the directors who are not then eligible
to participate in the Plan.



5. Eligibility

. Each director of the Company who, on any date on which an Option is to be
granted under Section 6 or on which fees are to be paid which could be received
in the form of Stock or deferred in the form of Deferred Stock under Section 7,
is not an employee of the Company or any subsidiary of the Company will be
eligible, at such date, to be granted an Option under Section 6 or receive fees
in the form of Stock or defer fees in the form of Deferred Stock under Section
7. No person other than those specified in this Section 5 will be eligible to
participate in the Plan.



6. Options

. An Option to purchase 10,000 shares of Stock, subject to adjustment as
provided in Section 8, will be automatically granted (i) to a person who is
first elected or appointed to serve as a member of the Board of Directors of the
Company after the effective date of the Plan, on the date of such election or
appointment, if such director is eligible to be granted an Option at that date,
and (ii) to each member of the Board of Directors of the Company on January 20,
1996 and on each January 20 thereafter if such director is eligible to be
granted an Option at that date and has not otherwise been granted an Option
under clause (i) of this Section 6 during the four-month period prior to and
including the date the Option would otherwise be granted hereunder. In addition,
the Board of Directors may from time to time authorize other grants of Options,
at such times, in such amounts, and to such directors who may then be eligible
under Section 5, as the Board may determine in its discretion. The shares
issuable upon exercise of an Option granted under clause (ii) above within six
months after an initial grant to the same director of an Option under clause (i)
above, and the shares issuable upon exercise of any discretionary Option granted
under this Section 6, shall be only treasury shares and shall not be derived
from the 90,000 shares authorized for issuance under the Plan as amended and
restated at May 18, 1998.



Options will be subject to the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock purchasable upon
exercise of an Option will be equal to 100% of the Fair Market Value of Stock on
the date of grant of the Option.

(b) Option Expiration. A Participant's Option will expire at the earlier of (i)
ten years after the date of grant, (ii) one year after the date the Participant
ceases to serve as a director of the Company due to death, disability, or
Retirement, or (iii) six months after the Participant ceases to serve as a
director of the Company for any reason other than death, disability or
Retirement; provided, however, that, if the Participant dies during the one year
after ceasing to serve as a director due to disability or Retirement or during
the six months after ceasing to serve as a director for reasons other than
disability or Retirement, the expiration shall be delayed until the earlier of
one year after the Participant's death or ten years after the date of grant of
the Option.

(c) Exercisability. Each Option will become cumulatively exercisable as to 20%
of the shares of Stock subject to such Option on each anniversary of the date of
grant; provided, however, that a Participant's Option, to the extent it has not
previously become exercisable, will become immediately exercisable in full (i)
at the time the Participant ceases to serve as a director due to death or
disability, (ii) at the date six months prior to the expiration of the
Participant's term of office as a director during which term the Participant
reaches the maximum age permitted for election as a director under Section 3.02
of the Amended and Restated Bylaws, or (iii), in the case of an Option granted
six months or more prior to a Change of Control, upon such Change of Control;
and provided further, that, unless otherwise determined by the Board of
Directors, a Participant's Option may be exercised after the Participant ceases
to serve as a director only to the extent that the Option was exercisable at or
before the date he or she ceased to be a director.

(d) Method of Exercise. A Participant may exercise an Option, in whole or in
part, at such time as it is exercisable and prior to its expiration, by giving
written notice of exercise to the Secretary of the Company, specifying the
Option to be exercised and the number of shares of Stock to be purchased, and
paying in full the exercise price in cash (including by check) or by surrender
of shares of Stock already owned by the Participant (except for shares acquired
from the Company by exercise of an option less than six months before the date
of surrender) having a Fair Market Value at the time of exercise equal to the
exercise price, or by a combination of cash and Stock.

(e) Modified Terms of Discretionary Options. In the case of Options granted in
the discretion of the Board of Directors rather than automatically, the Board
may provide for longer post-termination exercise periods than those specified in
Section 6(b), but not extending more than ten years after the date of grant of
the Option, and may provide for exercisability of such an Option at times
earlier or later than those specified in Section 6(c), subject to Section 9.

7. Receipt of Stock or Deferred Stock in lieu of Fees

. Each director of the Company may, in lieu of receipt of fees in his or her
capacity as a director (including annual retainer fees for service on the Board,
fees for service on a Board committee, fees for service as chairman of a Board
committee, and any other fees paid to directors) in cash, receive such fees in
the form of Stock or defer receipt of such fees in the form of Deferred Stock in
accordance with this Section 7; provided, however, that such director is
eligible to do so under Section 5 at the date any such fee is otherwise payable.



(a) Elections. Each director who elects to receive fees for a given calendar
year in the form of Stock or to defer fees in the form of Deferred Stock for
such year must file an irrevocable written election with the Secretary of the
Company on or before such filing deadline as may be specified by the Secretary;
provided, however, that any newly elected or appointed director may file an
election not later than 30 days after the date such person first became a
director, in which case such election shall apply to fees payable for services
performed after the date of such filing. An election by a director shall be
deemed to be continuing and therefore applicable to subsequent Plan years unless
the director revokes or changes such election by filing a new election form by
the due date for such form specified in this Section 7(a). The election must
specify the following:

(i) A percentage of fees to be received in the form of Stock or deferred in the
form of Deferred Stock under the Plan; and

(ii) In the case of a deferral, the period or periods during which settlement of
Deferred Stock will be deferred (subject to such limitations as may be specified
by counsel to the Company).

If required in order that transactions under this Section 7 shall be exempt
under Rule 16b-3(d), elections under this Section 7 shall be reviewed by the
Board of Directors and resulting transactions approved, for purposes of Rule
16b-3 under the Exchange Act, at the Board's first meeting at or following the
date by which the election has become irrevocable; failure of the Board to
approve transactions resulting from elections shall not, however, invalidate the
elections or preclude such transactions.

(b) Payment of Fees in the Form of Stock. At any date on which fees are payable
to a Participant who has elected to receive such fees in the form of Stock, the
Company will issue to such Participant, or to an account maintained by a third
party and designated by such Participant, a number of shares of Stock having an
aggregate Fair Market Value at that date equal to the fees, or as nearly as
possible equal to the fees (but in no event greater than the fees), that would
have been payable at such date but for the Participant's election to receive
Stock in lieu thereof. If the Stock is to be credited to an account maintained
by the Participant and to the extent reasonably practicable without requiring
the actual issuance of fractional shares, the Company shall cause fractional
shares to be credited to the Participant's account. If fractional shares are not
so credited, any part of the Participant's fees not paid in the form of whole
shares of Stock will be payable in cash to the Participant (either separately or
included in a subsequent payment of fees, including a subsequent payment of fees
subject to an election under this Section 7).

(c) Deferral of Fees in the Form of Deferred Stock. The Company will establish a
deferral account for each Participant who elects to defer fees in the form of
Deferred Stock under this Section 7. At any date on which fees are payable to a
Participant who has elected to defer fees in the form of Deferred Stock, the
Company will credit such Participant's deferral account with a number of shares
of Deferred Stock equal to the number of shares of Stock having an aggregate
Fair Market Value at that date equal to the fees that otherwise would have been
payable at such date but for the Participant's election to defer receipt of such
fees in the form of Deferred Stock. The amount of Deferred Stock so credited
shall include fractional shares calculated to at least three decimal places.

(d) Crediting of Dividend Equivalents. Whenever dividends are paid or
distributions made with respect to Stock, a Participant to whom Deferred Stock
is then credited in a deferral account shall be entitled to be receive, as
dividend equivalents, an amount equal in value to the amount of the dividend
paid or property distributed on a single share of Stock multiplied by the number
of shares of Deferred Stock (including any fractional share) credited to his or
her deferral account as of the record date for such dividend or distribution.
Such dividend equivalents shall be credited to the Participant's deferral
account as a number of shares of Deferred Stock determined by dividing the
aggregate value of such dividend equivalents by the Fair Market Value of a share
of Stock at the payment date of the dividend or distribution.

(e) Settlement of Deferred Stock. The Company will settle the Participant's
deferral account by delivering to the Participant (or his or her beneficiary) a
number of shares of Stock equal to the number of whole shares of Deferred Stock
then credited to his or her deferral account (or a specified portion in the
event of any partial settlement), together with cash in lieu of any fractional
share remaining at a time that less than one whole share of Deferred Stock is
credited to such deferral account. Such settlement shall be made at the time or
times specified in the Participant's election filed in accordance with Section
7(a); provided, however, that a Participant may further defer settlement of
Deferred Stock if counsel to the Company determines that such further deferral
likely would be effective under applicable federal income tax laws and
regulations.

(f) Designation of Beneficiary. Each Participant may designate one or more
beneficiaries to receive the amounts distributable from the Participant's
deferral account under the Plan in the event of such Participant's death, and
the terms of any such distribution, on forms provided by the Company. The
Company may rely upon the beneficiary designation last filed in accordance with
this Section 7(f).

(g) Nonforfeitability. The interest of each Participant in any fees paid in the
form of Stock or Deferred Stock (and any deferral account relating thereto) at
all times will be nonforfeitable.

8. Adjustment Provisions

.



(a) Corporate Transactions and Events. In the event any recapitalization,
reorganization, merger, consolidation, spin-off, combination, repurchase,
exchange of shares or other securities of the Company, stock split or reverse
split, stock dividend, other special, large, and non-recurring dividend,
liquidation, dissolution, or other similar corporate transaction or event
affects the Stock such that an adjustment is appropriate in order to prevent
dilution or enlargement of each Participant's rights under the Plan, then an
adjustment shall be made, in a manner that is proportionate to the change to the
Stock and otherwise equitable, in (i) the number and kind of shares of Stock
remaining available for issuance under the Plan, (ii) the number and kind of
shares of Stock to be subject to each automatic grant of an Option under Section
6, (iii) the number and kind of shares of Stock issuable upon exercise of
outstanding Options, and/or the exercise price per share thereof (provided that
no fractional shares will be issued upon exercise of any Option), (iv) the kind
of shares of Stock to be issued in lieu of fees under Section 7, and (v) the
number and kind of shares of Stock to be issued upon settlement of Deferred
Stock under Section 7. The foregoing notwithstanding, no adjustment may be made
hereunder except as will be necessary to maintain the proportionate interest of
the Participant under the Plan and to preserve, without exceeding, the value of
outstanding Options and potential grants of Options.

(b) Insufficient Number of Shares. If at any date an insufficient number of
shares of Stock are available under the Plan for the automatic grant of Options
or the receipt of fees in the form of Stock or deferral of fees in the form of
Deferred Stock at that date, Options will first be automatically granted
proportionately to each eligible director, to the extent shares are then
available (provided that no fractional shares will be issued upon exercise of
any Option) and otherwise as provided under Section 6, and then, if any shares
remain available, fees shall be paid in the form of Stock or deferred in the
form of Deferred Stock proportionately among directors then eligible to
participate to the extent shares are then available and otherwise as provided
under Section 7.

9. Changes to the Plan

. The Board of Directors may amend, alter, suspend, discontinue, or terminate
the Plan or authority to grant Options or pay fees in the form of Stock or
Deferred Stock under the Plan without the consent of stockholders or
Participants, except that any amendment or alteration will be subject to the
approval of the Company's stockholders at or before the next annual meeting of
stockholders for which the record date is after the date of such Board action if
such stockholder approval is required by any federal or state law or regulation
or the rules of any stock exchange or automated quotation system, and the Board
may otherwise determine to submit other such amendments or alterations to
stockholders for approval; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant with respect to any previously granted Option or any previous
payment of fees in the form of Stock or deferral of fees in the form of Deferred
Stock.



10. General Provisions

.



(a) Agreements. Options, Deferred Stock, and any other right under the Plan may
be evidenced by agreements or other documents executed by the Company and the
Participant incorporating the terms and conditions set forth in the Plan,
together with such other terms and conditions not inconsistent with the Plan, as
the Board of Directors may from time to time approve.

(b) Compliance with Laws and Obligations. The Company will not be obligated to
issue or deliver shares of Stock in connection with any Option, in payment of
any directors' fees, or in settlement of Deferred Stock in a transaction subject
to the registration requirements of the Securities Act of 1933, as amended, or
any other federal or state securities law, any requirement under any listing
agreement between the Company and any stock exchange or automated quotation
system, or any other law, regulation, or contractual obligation of the Company,
until the Company is satisfied that such laws, regulations, and other
obligations of the Company have been complied with in full. Certificates
representing shares of Stock issued under the Plan will be subject to such
stop-transfer orders and other restrictions as may be applicable under such
laws, regulations, and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

(c) Limitations on Transferability. Options, Deferred Stock, and any other right
under the Plan will not be transferable by a Participant except by will or the
laws of descent and distribution (or to a designated beneficiary in the event of
a Participant's death), and will be exercisable during the lifetime of the
Participant only by such Participant or his or her guardian or legal
representative; provided, however, that Options and Deferred Stock (and rights
relating thereto) may be transferred to one or more trusts or other
beneficiaries during the lifetime of the Participant for purposes of the
Participant's estate planning, and may be exercised by such transferees in
accordance with the terms thereof, but only if and to the extent then consistent
with the registration of the offer and sale of shares of Stock related thereto
on Form S-8, Form S-3, or such other registration form of the Securities and
Exchange Commission as may then be filed and effective with respect to the Plan.
Options, Deferred Stock, and other rights under the Plan may not be pledged,
mortgaged, hypothecated, or otherwise encumbered, and shall not be subject to
the claims of creditors of any Participant.

(d) Compliance with Rule 16b-3.

(i) Compliance Generally. With respect to a Participant who is then subject to
the reporting requirements of Section 16(a) of the Exchange Act in respect of
the Company, the Board shall implement transactions under the Plan and
administer the Plan in a manner that will ensure that each transaction by such a
Participant is exempt from liability under Rule 16b-3, except that such a
Participant may be permitted to engage in a non-exempt transaction under the
Plan if written notice is given to the Participant regarding the non-exempt
nature of such transaction. The Board may authorize the Company to repurchase
any Award or shares of Stock resulting from any Award in order to prevent a
Participant who is subject to Section 16 of the Exchange Act from incurring
liability under Section 16(b). Unless otherwise specified by the Participant,
equity securities or derivative securities acquired under the Plan which are
disposed of by a Participant shall be deemed to be disposed of in the order
acquired by the Participant.

(ii) Six-Month Holding Period. Unless a Participant could otherwise dispose of
equity securities (including derivative securities) acquired under the Plan
without incurring liability under Section 16(b) of the Exchange Act, equity
securities acquired under the Plan must be held for a period of six months
following the date of such acquisition, provided that this condition shall be
satisfied with respect to a derivative security if at least six months elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security.

(e) Continued Service as an Employee. If a Participant ceases serving as a
director of the Company and, immediately thereafter, is employed by the Company
or any subsidiary of the Company, then, solely for purposes of Sections 6(b) and
(c), such Participant will not be deemed to have ceased service as a director at
that time and his or her continued employment by the Company or any subsidiary
will be deemed to be continued service as a director.

(f) No Right to Continue as a Director. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant any right to continue to
serve as a director of the Company.

(g) No Stockholder Rights Conferred. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant (or any person or entity
claiming rights by or through a Participant) any rights of a stockholder of the
Company unless and until shares of Stock are in fact issued to such Participant
(or person) or his or her account maintained by a third party or, in the case an
Option, such Option is validly exercised in accordance with Section 6.

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board of
Directors nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements for directors as it may deem
desirable.

(i) Governing Law. The validity, construction, and effect of the Plan and any
agreement hereunder will be determined in accordance with the Nevada General
Corporation Law and other laws (including those governing contracts) of the
State of Nevada, without giving effect to principles of conflicts of laws, and
applicable federal law.

11. Stockholder Approval Effective Date, and Plan Termination

. The Plan became effective May 16, 1995, upon its approval by stockholders of
the Company. Unless earlier terminated by action of the Board of Directors, the
Plan will remain in effect until such time as no shares of Stock remain
available for issuance under the Plan and the Company and Participants have no
further rights or obligations under the Plan.

